Citation Nr: 0714062	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right lower leg 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for reflex sympathetic 
dystrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancé


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied service connection for a right lower leg 
disorder, right ankle disorder, right foot disorder, and 
reflex sympathetic dystrophy.  The veteran testified at an RO 
hearing in October 2004.  In October 2005, he and his fiancé 
testified before the undersigned Veterans Law Judge at a 
Board hearing in Washington, DC.  A transcript of both 
hearings is of record.

The Board remanded this case in January 2006 for additional 
development.  In the remand, the Board referred a new and 
material evidence claim to reopen for service connection for 
a right thigh disorder.

Additional issues of service connection for a right hip 
disorder and a low back disorder were resolved when the RO 
granted those claims in August 2006.


FINDINGS OF FACT

1.  The medical evidence does not show any disability in the 
right lower leg associated with veteran's complaints of pain 
and weakness. 

2.  The medical evidence shows a current right ankle 
disability, credible evidence of an in-service right ankle 
injury, complaints of chronic right ankle pain since service, 
and a medical opinion relating the current right ankle 
disability to service.

3.  The medical evidence does not show any right foot 
disorder related to service.

4.  The medical record does not show any probative diagnosis 
of reflex sympathetic dystrophy.


CONCLUSIONS OF LAW

1.  A right lower leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A right ankle disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

4.  Reflex dystrophy syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to notify VA 
of any additional evidence pertaining to the claim, which in 
effect would include any evidence in his possession.  The RO 
notified the veteran again in March 2006.

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability ratings or 
effective dates for award of benefits will be assigned with 
respect to three of the claims for which service connection 
is being denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot as to 
those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As to the grant of service connection for a right 
ankle disability, the RO will have the opportunity to provide 
appropriate notice prior to the award of any benefit.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The veteran testified that he 
had received additional treatment at a private facility.  The 
RO requested the veteran to sign the authorized release so 
that VA could obtain these records; but the veteran did not 
respond.  The duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.

A medical opinion was not provided regarding the etiology of 
the claimed right leg, right foot, and reflex sympathetic 
dystrophy disabilities.  As discussed below, however, there 
is no evidence that these disabilities were incurred in 
service.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right lower leg

The veteran testified that he injured his right lower leg in 
service when his sergeant threw a trash can at his leg.  He 
contends that he now has a present disability in his right 
lower leg as a result of this injury, entitling him to 
disability benefits.

VA medical records dated from 1991 to 2006 show multiple 
complaints of right lower leg pain and weakness.  None of the 
medical records, however, show any present disability 
associated with these complaints.  

A February 1991 VA x-ray examination report shows no bony 
injury in the right leg.  An April 1994 VA bone imaging 
report does not show any findings in the lower right leg.  A 
January 1998 VA arterial Doppler study shows normal resting 
arterial perfusion in the right lower extremity.  In February 
2004, a VA arterial Doppler study of the lower extremities 
also was normal.

The veteran's testimony regarding the symptoms in his lower 
right leg is accepted as competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  The medical evidence, however, does 
not support the veteran's complaints.  Pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no present disability associated with the right 
lower leg pain.  Competent medical experts make this opinion 
and the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a right lower leg; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38.

Right ankle

The veteran testified that he twisted his right ankle running 
while in service, but did not find out until over 13 years 
later that he had fractured his right ankle.  On VA 
examination after service, the veteran stated that he twisted 
his right ankle in service when he stepped into a pothole 
while running and has subsequently reinjured his ankle over 
the years.  He thus contends that he has a present right 
ankle disability directly related to his service.

Currently, an April 1994 VA bone imaging report of the right 
ankle shows an impression of increased tracer uptake over the 
right ankle in comparison to the left.  It was uncertain to 
the examiner whether this represented post-traumatic change 
or whether this was due to degenerative disease.  February 
1995 and July 1996 VA medical records note complaints of 
right ankle pain.  A December 2002 VA x-ray examination 
report of the right ankle shows an impression of soft tissue 
swelling laterally; and old traumatic bony fragment in the 
medial malleolus.  VA medical records dated from April 2003 
to September 2003 note a history of traumatic arthropathy 
right ankle.  A March 2006 VA x-ray examination report also 
shows an old avulsion fracture in the right ankle.
The record does not contain any direct evidence of in-service 
incurrence of a right ankle disability.  The service medical 
records are negative for any complaints or treatment related 
to the right ankle.  Seven months after discharge, however, a 
July 1991 VA medical record notes a right ankle injury with 
swelling.  A November 1991 VA orthopedic examination record 
also shows the veteran had trauma to the right ankle in 1990 
and had pain on weight-bearing.  While there is no medical 
evidence of an ankle injury in service, the veteran's 
testimony of having an ankle injury in service is supported 
by the subsequent VA medical reports within months of his 
discharge reflecting an ankle injury.  The veteran is 
competent to testify as to his symptoms, and there is no 
reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Therefore, the veteran's testimony 
along with the July 1991 medical record shows credible 
evidence of an in-service injury to the right ankle.   

Post-service records show the veteran also twisted his right 
ankle after service in January 2002.  On x-ray examination in 
December 2002, the examiner noted the veteran was status post 
trauma several months ago and was still having pain.  An 
October 2005 VA medical statement from the examiner who x-
rayed the veteran's right ankle in December 2002 notes that 
from the x-ray it is not possible to determine the date of 
the fragment fracture but that it was not acute; and in the 
examiner's opinion, it was at least as likely as not to have 
occurred while the veteran was in the military, per the 
veteran's history.  The examiner noted that he had treated 
the veteran from 1999 to 2004.  

As the record shows a current right ankle disability, 
credible evidence of an in-service injury, chronic complaints 
of pain in the right ankle since service, and a medical 
opinion relating the veteran's current right ankle disability 
to service, the evidence for and against the claim is at 
least equally-balanced.  For this reason, all doubt is 
resolved in the veteran's favor, and the service connection 
claim for a right ankle disability is warranted.  See 
38 C.F.R. § 3.102.

Right foot

The veteran seeks service connection for a right foot 
disorder.  On a January 1992 private medical record, he 
indicated that the problems with his right foot began in 
service in October or November 1990, when his Drill Sergeant 
threw a large trashcan at him that hit him in the knee.  He 
stated that he had suffered from foot pain since then.  

Current impairment in the right foot consists of complaints 
of continued right foot pain on VA medical records dated from 
February 1995 to November 1998.  A June 1995 VA medical 
record notes decreased sensation in the right foot.  An 
October 2003 VA medical record also shows a finding of 
plantar fasciitis.  

The record, however, does not show any evidence of a foot 
disability related to service.  The service medical records 
are negative for any findings or complaints related to the 
foot.  There is no medical evidence relating the plantar 
fasciitis to service.  There are no other present 
disabilities in the right foot related to the foot pain.  A 
November 1996 VA x-ray examination report on the right foot 
shows no significant findings.

Although the veteran has argued that he has a present right 
foot disorder related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any link 
between any current right foot disability and service.

The preponderance of the evidence is against the service 
connection claim for a right foot disorder; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38.




Reflex sympathetic dystrophy

The veteran seeks service connection for reflex sympathetic 
dystrophy.  He indicated that he has had right leg pain since 
service when his Sergeant threw a trashcan at him that hit 
him in the knee.

VA medical records dated from 1991 to 2004 show complaints of 
chronic pain, swelling, and weakness in the right leg.  

A January 1992 private medical record shows a diagnosis of 
secondary reflex sympathetic dysfunction of the right lower 
extremity as a result of residual internal derangement of the 
right knee with evidence of post traumatic chondromalacia of 
the patellar.  A September 1992 VA examination report notes a 
possible diagnosis of autonomic dystrophy.  The record also 
notes that the neurologic consultant did not support the 
diagnosis.  

An April 1994 VA medical record notes that the etiology of 
the chronic right leg pain was uncertain, but was possibly 
reflex sympathetic dystrophy.  A September 1994 VA orthopedic 
record notes that no etiology was found for the chronic right 
leg pain.  

In January 1995, a VA medical record shows a provisional 
diagnosis of chronic pain syndrome of the right leg, 
questionable etiology.  A June 1995 VA medical record shows a 
finding of decreased sensation in the right leg and that the 
veteran's chronic leg pain was secondary to a 1990 injury.

An April 1996 VA medical record notes the veteran is status 
post trauma in 1990 with chronic right leg pain since that 
time.  The assessment was reflex sympathetic dystrophy.  A 
July 1996 VA podiatry record notes an assessment of right leg 
atrophy.

In January 1998, a VA medical record shows a normal resting 
arterial perfusion in the right lower extremity.  A February 
1998 VA medical record shows a finding of reflex sympathetic 
dystrophy; a May 1998 VA medical record, on the other hand, 
notes a finding of rule out reflex dystrophy syndrome.  A 
November 1998 VA physical therapy record shows decreased 
range of motion secondary to disuse of the right leg.  The 
veteran reported that he had fallen down the stairs due to 
right leg weakness.  The examiner noted that the veteran 
might have reflex dystrophy syndrome.  

In March 1999, a VA medical record notes an assessment of 
reflex sympathetic dystrophy, status post trauma right, but 
also notes that the arterial Doppler studies were normal and 
that while neurological examination showed slightly decreased 
lower extremity motor, the veteran gave poor effort.  A later 
March 1999 VA medical record notes that the veteran's 
neurological examination was normal and that he carried an 
erroneous diagnosis of reflex dystrophy syndrome.  The 
examiner suspected a psychological component to the veteran's 
pain and suggested a psychiatry consult.  A May 1999 VA 
medical record shows an assessment of chronic right leg pain, 
etiology unclear.  It was noted that neurology felt that the 
veteran did not have reflex dystrophy syndrome.

A February 2003 VA examiner found that there was nothing on 
physical examination to suggest reflex dystrophy syndrome, 
but noted that an examination for reflex dystrophy syndrome 
should be done by a neurologist.  The examiner found that on 
going through the files, x-rays done on the bony structures 
were normal.  The examiner also noted that during the 
examination, the veteran never jumped or complained of 
paresthesias or pain from touching or jumping.  He reportedly 
would not move his legs and was totally uncooperative.  The 
examiner found that the veteran was voluntarily holding back 
and restraining from giving a cooperative examination, 
particularly in view of the x-rays, which were normal.  The 
examiner stated that he did not believe that the veteran had 
reflex dystrophy syndrome.  He indicated that a diagnosis was 
difficult to make from an organic view point, noting that 
studies done on the veteran and follow-ups did not correlate 
with the degree of subjective complaints.  

A February 2004 VA lower extremity arterial Doppler study 
shows an essentially normal resting arterial perfusion of the 
lower extremities.  

A March 2006 VA medical record shows a normal neurological 
examination.  The examiner specifically found no evidence of 
reflex sympathetic dystrophy on the clinical examination.  
There was no evidence of tics or choreiform activity.  
Orthopedic examination also showed no swelling, heat, 
erythema, or tenderness in the right leg.  Temperature, 
color, and vasculature were normal.  There was no evidence of 
bony, muscle, or soft tissue damage.
 
While the findings of reflex dystrophy syndrome are 
noteworthy, they do not amount to probative diagnoses.  None 
of the medical records showing reflex sympathetic dystrophy 
provide any basis for the finding, other than noting the 
veteran's subjective complaints of pain since his report of 
an in-service injury.  It thus appears that the findings of 
reflex sympathetic dystrophy were based on the veteran's own 
recitation of events, and not on any objective bases.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).    

On the other hand, all of the neurological examination and 
Doppler studies showed no evidence of reflex dystrophy 
syndrome.  Orthopedic examination conducted in February 2003 
and March 2006 also included explanations for why no reflex 
dystrophy syndrome was shown.

At no time have the clinical findings correlated with the 
subjective complaints.  Pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which does 
not show a probative diagnosis of reflex dystrophy syndrome.  
Competent medical experts make this opinion and the Board is 
not free to substitute its own judgment for those of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for reflex dystrophy syndrome; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38.


ORDER

Entitlement to service connection for a right lower leg 
disorder is denied.

Entitlement to service connection for a right ankle disorder 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for reflex dystrophy 
syndrome is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


